Exhibit 10.6 COLLATERAL ASSIGNMENT COLLATERAL ASSIGNMENT dated as of July 11, 2008 (“Assignment”) by Rapid Link, Incorporated, a Delaware corporation (the “Assignor”), to LV Administrative Services, Inc., a Delaware corporation, as administrative and collateral agent to the Lenders (as defined below)(“Assignee”). FOR VALUE RECEIVED, and as collateral security for all debts, liabilities and obligations of Assignor to any Creditor Party (as defined below), including, without limitation, any debts, liabilities and obligations arising under (a) that certain Security Agreement dated as of March 31, 2008 (as amended, modified, supplemented and/or restated from time to time, the “Security Agreement”) by and among Assignor, each Eligible Subsidiary (as defined in the Security Agreement), the lenders from time to time party thereto (the “Lenders”) and
